ANAVEX LIFE SCIENCES


 
February 2, 2011


Genesis BioPharma Group, LLC
Steve Arikian, M.D.
50 Harrison St.
Suite 315
Hoboken, NJ 07030
USA






Re:  Notice and Acknowledgement of Termination of Anavex 2-73 Engagement with
Genesis BioPharma Group, LLC (GBG)




Dear Steve:


In accordance with our conversations with you, please accept this letter as
formal notice of the termination of GBG contract dated August 10, 2010 as we
already discussed and agreed upon.  We understand, under mutual agreement, that
GBG accepts this notice of termination due to the reasons we discussed in person
with you January 22 and 23, 2011, which include the current financial situation,
redundancies in work performed and delays of the Phase 1/2a program, including
actual work performed by other CROs, and internal strategic shifts due to the
above.  As formality, kindly indicate your acceptance of notice of this
termination, as well as your agreement to the terms stated herein, as evidenced
by your acknowledgement signed below.  It is intended and agreed that the
Agreement shall be terminated as of the effective date of this termination
notice.
Pursuant to the terms of the Agreement all proprietary and confidential
information, files, equipment and materials of Anavex Life Sciences should be
immediately returned to Anavex.


It is further understood and agreed by the parties that a final payment is to be
made to GBG by Anavex Life Sciences Corp. and represents the final compensation
to which both parties agreed upon in negotations:


$ 45,000.00


This sum shall be paid to you  by February 5th, 2011 as follows:


Upon execution of this letter-agreement and full payment of the sum set forth
hereinabove, Anavex shall have no further obligations and you shall have no
further claims or rights to compensation.   This Acknowledgment shall constitute
a Release of any and all claims.

 
 

--------------------------------------------------------------------------------

 

However, Anavex intends to continue with the separate sub-lease agreement of the
office-space at 50 Harrison street, Suite 315, Hoboken, NJ 07030 under the
stipulations as agreed upon in that separate agreement.


The amount of $ 45,000 will be wired directly to your e-Trade account.


Kindly indicate your acknowledgement and agreement as to the terms set forth
herein by signing where indicated below.


If you should have any questions with regard to this matter, please do not
hesitate to contact me.










Sincerely,




/s/ Harvey Lalach
Harvey Lalach
President












The undersigned hereby acknowledges receipt of this notice
and agrees to the terms set forth herein.




/s/ Steve
Arikian                                                      Date:           February
2, 2011                                                      
Genesis BioPharma Group, LLC
Steve Arikian, M.D., CEO





 
 

--------------------------------------------------------------------------------

 
